MEMORANDUM DECISION

PER CURIAM.
Defendant appeals from his conviction by a jury of escape from confinement and sentence as a prior and persistent offender to ten years imprisonment. He also appeals from the action of the trial court in dismissing his post-conviction Rule 29.15 motion because of defendant’s escape after trial and prior to sentencing. The issues raised by defendant in the Rule 29.15 motion all related to pre-escape occurrences. The court property applied Robinson v. State, 854 S.W.2d 393 (Mo. banc 1993) in dismissing the motion pursuant to the escape rule. State v. Troupe, 891 S.W.2d 808 (Mo. banc 1995) does not invalidate the dismissal here. The only issue challenged on direct appeal involved a ruling concerning defendant’s efforts to call the prosecuting attorney as a witness. The testimony to be elicited from the prosecuting attorney was not relevant nor admissible. The court was well within its discretion in *63the ruling it made. An extended opinion would have no precedential value.
Judgment of conviction and order dismissing Rule 29.15 motion are affirmed. Rules 80.25(b) and 84.16(b).